Citation Nr: 0640259	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-07 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a skin disorder other 
than pruritis ani.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for a groin rash.  
The veteran subsequently perfected the appeal of the 
September 2002 decision.

The veteran provided testimony at a hearing before the 
undersigned in July 2005.  

In September 2005, the Board remanded this matter to the 
Appeals Management Center (AMC) for further action.  After 
accomplishing the requested action to the extent possible, 
the AMC continued the denial of the claim and returned this 
matter to the Board for further appellate consideration.  In 
the same action, the Board also remanded the issue of 
entitlement to service connection for a left knee disorder, 
claimed as arthritis.  In a June 2006 rating decision, the 
AMC granted service connection for a left knee disorder.  
Therefore, having been granted in full, this issue is no 
longer on appeal before the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that a skin disorder is not related to an in-service disease 
or injury, to herbicide exposure, or to a service connected 
condition.




CONCLUSION OF LAW

A skin disorder other than pruritis ani, to include as a 
result of herbicide exposure, was not incurred in or 
aggravated by active service, is not proximately due to or 
the result of a service connected condition, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5107(b) (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(e), 3.310, 3.655(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters of August 2002, February 2003, and 
September 2005, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and lay statements.  

As noted in more detail below, pursuant to the Board's 
September 2005 remand, the AMC scheduled the veteran for a VA 
dermatology examination in February 2006.  For some 
unexplained reason, the veteran refused to undergo the 
dermatology examination, although he did participate in an 
unrelated orthopedic examination that was scheduled at the 
same facility on the same day.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  A disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995)

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A veteran who had active service in the Republic of Vietnam 
from January 9, 1962, to May 7, 1975, will be presumed to 
have been exposed to an herbicide agent during that service.  
When such a veteran develops, in pertinent part, chloracne or 
porphyria cutanea tarda to a degree of 10 percent or more 
within one year following the last exposure to herbicides, 
the disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. 27,630 (May 20, 2003).  The Federal Circuit has held, 
however, that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim. If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

When a claimant fails to report for an examination scheduled 
in conjunction with any original claim, the claim shall be 
rated on the evidence of record, unless good cause is shown. 
38 C.F.R. § 3.655(b).  The AMC notified the veteran of this 
in a September 2005 letter.

The record reveals that, although the veteran appeared in 
February 2006 for a scheduled VA orthopedic examination, he 
refused to be examined with respect to his claimed skin 
disorder.  According to the February 2006 VA orthopedic 
examination report, the examiner noted that the veteran 
essentially withdrew his claim for a skin disorder and 
refused to be examined for it.  The AMC noted the foregoing 
development in the August 2006 supplemental statement of the 
case.  

To date, the veteran has not provided an explanation 
regarding his reported refusal to be examined for the claim 
skin disorder.  In the October 2006 Appellate Brief, the 
veteran's representative did not provide good cause or 
proffer any explanation for the failure to be examined, even 
though the veteran had appeared for the orthopedic 
examination on the same day.  

Thus, the Board finds that there is no probative evidence of 
good cause for the veteran's failure to appear for the 
February 2006 VA examination, and that the veteran's appeal 
will be determined on the basis of the evidence of record. 38 
C.F.R. § 3.655(b).

The veteran maintains that he has experienced a groin rash 
that began while he was in service.  He believes that it is 
due to exposure to Agent Orange while he was stationed in the 
Republic of Vietnam.

The service medical records also show that in September 1968 
the veteran was treated for "jungle rot," but the location 
of the "jungle rot" is not shown.  In July 2002 he claimed 
entitlement to service connection for a groin rash, and 
submitted private treatment records showing that he has 
received treatment for a "groin rash" since at least 
January 1986.  In November 2000 the rash was diagnosed as 
tinea cruris, and his private physician found that the tinea 
cruris was probably not related to diabetes mellitus, as 
claimed by the veteran, because the diabetes was well 
controlled with medication.

VA treatment records indicate that in January 2002 he was 
treated for a "groin rash," with no diagnosis given other 
than an assessment that it was not fungal.  The groin rash 
was diagnosed as intertrigo in April 2002, and he has 
continued to receive intermittent treatment for that disorder 
since then.

He underwent a VA medical examination in November 2004, which 
revealed a pruritic rash on the buttocks and the folds of the 
buttocks (the veteran then weighed 346 pounds).  The examiner 
diagnosed the rash on the buttocks as rectal fungus pruritis, 
and provided the opinion that the rash was secondary to 
service-connected diabetes mellitus.  The examiner did not 
describe any rash in the groin.  In a March 2005 rating 
decision the RO included "pruritis ani" in the definition 
of the service connected disability due to diabetes mellitus, 
but continued the appeal on the issue of service connection 
for a "groin rash."

As noted above, the Board remanded this case in September 
2005 for a dermatology examination because it was unclear 
whether the "groin rash" was the same skin disease for 
which service connection has been granted, whether the 
"groin rash" is etiologically related to the "jungle rot" 
that he had in service, or whether it is due to exposure to 
herbicides while serving in the Republic of Vietnam.  
Unfortunately, the veteran refused to participate in the 
scheduled February 2006 VA dermatology examination, without 
providing good cause.  Thus, the Board must decide the case 
on the evidence of record.

The Board notes that the veteran's diagnosed groin rash is 
not among the skin disorders the Secretary has determined to 
be associated with exposure to herbicides.  See 38 C.F.R. 
§ 3.309(e).  Further, the record fails to contain, and the 
veteran has not submitted, any evidence which would tend to 
show that his skin disorder is or should be associated with 
exposure to Agent Orange.  Combee, 34 F.3d at 1043-45. In 
this regard, there is no medical evidence of record 
establishing a relationship between the veteran's groin rash 
and Agent Orange exposure.  Moreover, the "jungle rot" 
noted in service was documented only one time during the 
veteran's service, and was not shown on his separation 
examination.  Further, there is no competent medical evidence 
that the veteran's current groin rash is related to the 
"jungle rot" he manifested during service or to exposure to 
herbicides.  

In addition, the veteran has also claimed that the rash is 
due to his service-connected diabetes mellitus.  However, 
there is no competent medical evidence linking his groin rash 
to his diabetes.  In fact, the veteran's private physician 
indicated that he did not believe that the disorder was 
related to his diabetes or medication taken for it.  

The Board has considered the veteran's assertions regarding 
the etiology of his groin rash, to include his March 2003 RO 
hearing transcript, as well as the July 2005 hearing 
transcript of his testimony before the undersigned.  However, 
as a layman, the veteran is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a skin disorder other than 
pruritis ani.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder, other than pruritis 
ani, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


